NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 18 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARYBEL BARRERA,                                 No.   21-70100

                Petitioner,                      Agency No. A201-147-167

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of an
                                Immigration Judge

                              Submitted January 13, 2022**
                                 Pasadena, California

Before: RAWLINSON and WATFORD, Circuit Judges, and RAKOFF,*** District
Judge.

      Marybel Barrera, a native and citizen of El Salvador, petitions for review of

a decision of an immigration judge (IJ) upholding an asylum officer’s negative


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
                                                                         Page 2 of 3

reasonable fear determination. We deny the petition for review.

      Substantial evidence supports the IJ’s determination that Barrera did not

demonstrate a reasonable fear of persecution in El Salvador because she failed to

show a nexus between the harm she feared and a protected ground. A petitioner in

a reasonable fear proceeding must show a “reasonable possibility” that she will be

persecuted on account of her race, religion, nationality, membership in a particular

social group, or political opinion in the country of removal. 8 U.S.C. § 1231(b)(3);

8 C.F.R. § 208.31(c).

      During her credible fear interview, Barrera expressed a fear of being

targeted by gang members in El Salvador on two bases: (1) their desire to extort

money from her; and (2) her having witnessed criminal activity. Barrera cannot

demonstrate the required nexus to a protected ground where her fear of harm is

based exclusively on a “desire to be free from harassment by criminals motivated

by theft.” Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010); see also

Bartolome v. Sessions, 904 F.3d 803, 814 (9th Cir. 2018). Barrera also cannot

establish membership in a particular social group based on having witnessed

criminal activity alone, without more. See Conde Quevedo v. Barr, 947 F.3d 1238,

1243 (9th Cir. 2020).

      Moreover, the two proposed particular social groups that Barrera asserted

before the IJ, “Salvadoran business owners” and “Salvadoran business owners
                                                                            Page 3 of 3

targeted for extortion,” do not constitute cognizable particular social groups

because Barrera’s status as a business owner is not an immutable characteristic.

See Henriquez-Rivas v. Holder, 707 F.3d 1081, 1084 (9th Cir. 2013) (en banc).

While extortion on the basis of a protected characteristic can constitute

persecution, see Ayala v. Sessions, 855 F.3d 1012, 1020–21 (9th Cir. 2017),

Barrera has failed to establish such a characteristic, and her claim therefore fails.

      PETITION FOR REVIEW DENIED.